 

Exhibit 10.16



 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of July
1, 2016, by and between Microphase Corporation, a Connecticut corporation with
its principal place of business located at 587 Connecticut Ave., Norwalk,
Connecticut 06854 (the “Company”), and Michael Ghadaksaz, an individual and
resident of the State of Illinois with an address located at 90 Dirleton Lane,
Inverness, IL 60067 (“Executive” and together with the Company, the “Parties”
and each, a “Party”).

 

RECITALS

 

A.           Executive is currently the Company’s Chief Technology and Marketing
Officer.

 

B.           Executive possesses certain knowledge and skills relating to the
Company’s business, structure and operations that the Company wishes to retain
for the development and success of the Company’s business.

 

C.           The Company wishes to employ Executive, and Executive wishes to be
employed by the Company, on the terms and conditions contained herein.

 

NOW, THEREFORE, in consideration of the premises set forth above and for other
good and valuable consideration mutually exchanged by the Parties, the receipt
and sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:

 

1.           Employment; Duties. The Company hereby employs Executive, and
Executive hereby accepts employment, as Chief Technology and Marketing Officer
of the Company, subject to the terms and conditions set forth in this Agreement.
As Chief technology and Marketing Officer, Executive shall have such duties,
responsibilities and authority as are commensurate and consistent with his
position and as may, from time to time, be assigned to him by the board of
directors of the Company (the “Board”) or the Company’s chief Executive Officer.
Executive shall report directly to the Board. During the Term (as defined
herein), Executive shall devote his full business time and efforts to the
performance of his duties hereunder, unless otherwise explicitly authorized by
the Board. Notwithstanding the foregoing, the expenditure of reasonable amounts
of time by Executive for the making of passive personal investments, the conduct
of private business affairs and charitable activities shall be allowed, provided
that such activities do not materially interfere with the services required to
be rendered to the Company hereunder and do not violate the restrictive
covenants set forth herein.

 

2.           Employment Period. The term of Executive’s employment hereunder,
unless sooner terminated as provided herein (the “Initial Term”), shall be for a
period of thirty-six (36) months, having commenced on July 1, 2016 (the
“Commencement Date”) and ending on July 1, 2019. The term of this Agreement
shall automatically be extended for additional terms of one (1) year each (each
a “Renewal Term”), unless either Party gives prior written notice of non-renewal
(“Non-Renewal Notice”) to the other Party no later than sixty (60) days prior to
the expiration of the then current Term (as defined herein). For purposes of
this Agreement, the Initial Term and any Renewal Term are hereinafter
collectively referred to as the “Term”.

 

 

 

 

3.            Compensation of Executive.

 

(a)          Fees for Services. In consideration of the services rendered by
Executive (the “Services”) and Executive’s other obligations under this
Agreement, the annual base compensation for this position will be $175,000. Such
compensation shall be payable in such installments as the Company pays its other
employees.

 

(b)          Expenses. Pursuant to the Company’s customary policies in force at
the time of payment, Executive shall be promptly reimbursed, against
presentation of vouchers or receipts therefor, for all expenses properly and
reasonably incurred by Executive on behalf of the Company in the performance of
Executive’s duties hereunder.

 

(c)          Benefits. Executive shall be entitled to participate in such
pension, profit sharing, group insurance, hospitalization, and group health (for
Executive and his immediate family) and benefit plans and all other benefits and
plans, including perquisites, if any, as the Company provides to its senior
executives (the “Benefit Plans”).

 

(d)          Vacation Benefits. During the Employment Period, the Executive
shall be entitled to receive vacation benefits in accordance with the Company’s
applicable policies and procedures in effect as of the Effective Date of this
Agreement, or which becomes effective during the Term of this Agreement and/or
any renewal or extension period thereafter. Subject to said vacation policies
and procedures, the Executive shall be entitled to receive four (4) weeks of
Company paid vacation, per year.

 

(e)          Indemnification and D&O Insurance. The Company agrees to indemnify
the Executive to the maximum extent permitted by the Company’s Articles of
Incorporation or Bylaws, including, providing to the Executive, if applicable,
any Directors or Officers Insurance Policy, in effect as of the Effective Date,
or which becomes effective during the Term of this Agreement and/or any renewal
or extension period thereafter, with such indemnification of the Executive to be
on terms determined by the Board, or any of its authorized Committees, but on
terms no less favorable than provided to any other Company executive, officer or
director, and subject further to the terms of any separate written
Indemnification Agreement.

 

4.            Termination and Forfeiture of Payments and Benefits.

 

(a)          Termination by Company for Cause. Executive’s employment with the
Company may be terminated at any time by the Company for Cause. Upon such a
termination, the Company shall have no obligation to Executive pursuant to this
Agreement other than the payment of Executive’s earned and unpaid compensation,
vested and accrued benefits under the Company’s ERISA-based plans and accrued
but unreimbursed expenses pursuant to Section 3(d) (collectively, the “Accrued
Obligations”) to the effective date of such termination.

 

For purposes of this Agreement, the term “Cause” shall mean any of the
following:

 

(i)          Executive’s willful failure to perform his duties or Executive’s
bad faith in connection with the performance of his duties, following written
notice from the Board, or its designee, detailing the specific acts and a thirty
(30) day period of time to remedy such failure;

 

 2 

 

 

(ii)         Executive engaging in any misconduct, negligence, act of
dishonesty, violence or threat of violence that is injurious to the Company;

 

(iii)        Executive’s material breach of a written policy of the Company,
which policy has been provided to Executive, or the existence of which Executive
should reasonably have known, in connection with his employment, which breach is
not remedied (if susceptible to remedy) following written notice by the Board,
or its designee, detailing the specific breach and a thirty (30) day period of
time to remedy such breach;

 

(iv)        Any material breach by Executive of this Agreement, which breach is
not remedied (if susceptible to remedy) following written notice by the Board,
or its designee, detailing the specific breach and a thirty (30) day period of
time to remedy such breach; or

 

(v)         Executive’s conviction of a felony or crime involving dishonesty or
moral turpitude, or which reflects negatively upon the Company or impairs or
impedes its operations.

 

(b)          Permanent Disability. If during his employment with the Company,
(i) Executive becomes ill, mentally or physically disabled, or otherwise
incapacitated so as to be unable regularly to perform the duties of his position
for a period in excess of 90 consecutive days or more than 180 days in any
consecutive 12-month period, or (ii) a qualified independent physician
determines that Executive is mentally or physically disabled so as to be unable
to regularly perform the duties of his position and such condition is expected
to be of a permanent duration (a “Permanent Disability”), then the Company shall
have the right to terminate Executive’s employment with the Company upon written
notice to Executive. Upon such a termination, the Company shall have no
obligation to Executive other than (i) the payment of the Accrued Obligations;
(ii) all Options which have vested as of the date of termination; and (iii)
Severance, as that term is defined in Paragraph 4(d).

 

(c)          Death. Executive’s employment with the Company shall be deemed
terminated by the Company upon the death of the Executive, and the Company shall
have no obligation to the Executive or the Executive’s estate other than (i) the
payment of the Accrued Obligations; (ii) all Options which have vested as of the
date of death; and (iii) Severance, as that term is defined in Paragraph 4(d) .

 

(d)          Termination by the Company without Cause. Executive’s employment
with the Company may be terminated at any time by the Company without Cause,
upon the Board’s approval, by a majority vote of the Board members in favor of
such termination. In the event that Executive’s employment with the Company is
terminated by the Company without Cause, the Company shall have no obligation to
Executive other than (subject to Executive’s continued compliance with his
obligations under this Agreement): (i) the payment of the Accrued Obligations
(and any rights under the Stock Option Agreement that survive such termination,
including the understanding that any portion of the Options that have not vested
as of the date of termination, shall vest in full as of the date of such
termination); and (ii) a continuation of the Executive’s Base Salary (at the
rate in effect at the time of such termination) for a period of time commencing
on the date of termination and ending on the date that is 12 months after such
date of termination (“Severance”)

 

 3 

 

 

(e)          Termination by Executive for Good Reason.

 

(i)          Executive’s employment with the Company may be terminated at any
time by Executive for Good Reason. In the event that Executive terminates his
employment with the Company for Good Reason, Executive shall be entitled to the
same Accrued Obligations, Option vesting, and Severance that he would have been
entitled to receive under Section 4(d) as if his employment were terminated by
the Company without Cause.

 

(ii)         For purposes of this Agreement, the term “Good Reason” shall mean
either any material breach of this Agreement by the Company which remains in
effect thirty (30) days after written notice is provided by Executive to Company
detailing such condition or event of breach, or a material change in Executive’s
position, duties and responsibilities. The above notwithstanding, if Executive’s
Compensation does not decrease resulting from such material change, then such
material change shall not be deemed “Good Reason” for termination purposes.

 

(f)          Termination by Executive without Good Reason. The Executive may
voluntarily resign from his employment with the Company without Good Reason,
provided that Executive shall provide the Company with ninety (90) days’ advance
written notice (which notice requirement may be waived, in whole or in part, by
the Company in its sole discretion) of his intent to terminate. Upon such a
termination, the Company shall have no obligation other than the payment of the
Accrued Obligations to the effective date of such termination. Any Options which
have not vested on the date of termination shall be deemed to be null and void.

 

(g)          Release of Claims. As a condition to receiving the payments set
forth in Section 4(d) or Section 4(e) upon a termination by the Company without
Cause or by Executive for Good Reason, Executive shall be required to execute
and not revoke a waiver and release of claims, in a form provided by the
Company.

 

5.            Covenants.

 

(a)          Confidentiality.

 

(i)          Proprietary Information. Executive understands and acknowledges
that, during the course of his employment with the Company, Executive shall
create and has created, as well as shall be granted and has been granted access
to, certain valuable information relating to the business of the Company that
provides the Company with a competitive advantage (or that which could be used
to the disadvantage of the Company by a Competitive Business, as defined
herein), which is not generally known by, nor easily learned or determined by,
persons outside the Company (collectively referred to herein as “Proprietary
Information”) including, but not limited to: Developments (as defined herein),
the Company’s products, applications, methods, trade secrets and other
intellectual property, the research, development, procedures, manuals,
confidential reports, technical information, financial information, business
plans, prospects of opportunities, purchasing, operating and other cost data,
employee information (including, but not limited to, personnel, payroll,
compensation and benefit data and plans), including all such information
recorded in manuals, memoranda, projections, reports, minutes, plans, drawings,
sketches, designs, formula books, data, specifications, software programs and
records, whether or not legended or otherwise identified by the Company as
Proprietary Information, as well as such information that is the subject of
meetings and discussions and not recorded. Proprietary Information shall not
include such information that Executive can demonstrate is generally available
to the public (other than as a result of a disclosure by Executive).

 

 4 

 

 

(ii)         Duty of Confidentiality. Executive agrees at all times, both during
and after Executive’s employment with the Company, (i) to hold all Proprietary
Information in a confidential manner for the benefit of the Company, to
reasonably safeguard all such Proprietary Information; and (ii) to adhere to any
non-disclosure, confidentiality or other similar agreements to which Executive
or the Company is or becomes a party or subject thereto. Executive also agrees
that he shall not, directly or indirectly, disclose any such Proprietary
Information to, or use such Proprietary Information for the benefit of, any
third person or entity outside the Company, except to persons identified in
writing by the Company. Executive further agrees that, in addition to enforcing
this restriction, the Company may have other rights and remedies under the
common law or applicable statutory laws relating to the protection of trade
secrets.

 

(iii)        Investors, Other Third-Parties, and Goodwill. Executive
acknowledges that all Company Investors, together with all distributors,
representatives, agents, licensees and third-parties (“Other Third Parties”)
that the Executive interacts and works with while employed by Company, are doing
business with the Company and not with the Executive, personally, and that in
the course of dealing with such Investors and Other Third Parties, the Company
has established goodwill with respect to each such Investor and Other Third
Party that is created and maintained at the Company’s expense (“Third-Party
Goodwill”). Executive also acknowledges that, by virtue of his employment with
the Company, he has gained or will gain knowledge of the business needs of, and
other information concerning, the Investors and Other Third Parties, and that
Executive will inevitably have to draw on such information if Executive solicits
or provides services to any Investor or Other Third Parties on his own behalf or
on behalf of a Competitive Business. For purposes of this Agreement,
“Competitive Business” shall mean any enterprise engaged in the RF and Microwave
device business that is substantially similar to that which the Company is
engaged, or plans to be engaged, so long as Executive is directly involved in
such business or planned business on behalf of the Company.

 

(iv)        Nondisparagement. The Executive agrees that at no time during his
employment by the Company or thereafter, shall he make, or cause or assist any
other person to make, any statement or other communication to any third party
which impugns or attacks, or is otherwise critical of, the reputation, business
or character of the Company or any of its respective directors, officers or
employees.

 

(b)          Restrictions on Solicitation. Executive shall not, directly or
indirectly, without the prior written consent and approval of the Company, (i)
interfere with or attempt to interfere with the relationship between any person
who is, or was during the then most recent three (3) month period, an employee,
agent, representative or independent contractor of the Company, or solicit,
induce or attempt to solicit or induce any of them to leave the employ or
service of the Company or to violate the terms of their respective contracts,
agreements or any employment arrangements with the Company; or (ii) induce or
attempt to induce any customer, client, supplier, distributor, licensee or other
business relation of the Company to cease doing business with the Company, or in
any way interfere with the contract or relationship between the Company and any
customer, client, supplier, distributor, licensee or other business relation of
the Company. As used herein, the term “indirectly” shall include, without
limitation, Executive’s permitting the use of Executive’s name by any
Competitive Business to induce or interfere with any employee or business
relationship of the Company.

 

 5 

 

 

(c)          Restrictions on Executive’s Competitive Employment. In order to
protect the Company’s Proprietary Information and Third-Party Goodwill,
Executive acknowledges and agrees that in the event this Agreement is terminated
for any reason, then, from the date of such termination, and for a period of one
(1) year thereafter, the Executive shall not, without the Company’s express
written consent, directly or indirectly, own, control, manage, operate,
participate in, be employed by, permit the use of his name with, or act for or
on behalf of, any Competitive Business which competes directly with the Company
and its RF & Microwave devices and products. The Executive agrees that the
restriction on competitive employment contemplated herein is necessary and
reasonable in order to protect the Company in the conduct of its business.

 

(d)          Assignment of Developments.

 

(i)          Executive acknowledges and agrees that all developments, including,
without limitation, the creation of new products, devices, inventions,
discoveries, concepts, ideas, improvements, patents, trademarks, trade names,
trade dress, service marks, copyrights, domain names, trade secrets, designs,
works, reports, computer software or systems, flow charts, diagrams, procedures,
data, documentation, and writings and applications thereof, including all
results and proceeds of the foregoing, relating to the Business or future
business of the Company that Executive, alone or jointly with others, has
discovered, suggested, conceived, created, made, developed, reduced to practice,
or acquired during Executive’s employment with or as a result of Executive’s
employment with the Company (collectively, “Developments”) are being prepared by
Executive as an employee of the Company within the scope of Executive’s
employment and shall be considered as “works made for hire” and shall remain the
sole and exclusive property of the Company, free of any reserved or other rights
of any kind on Executive’s part. If and to the extent the fact that the
Developments are works made for hire is not effective to place ownership of the
Developments and all rights therein to the Company, then Executive hereby
solely, exclusively and irrevocably assigns and transfers to the Company any and
all of his right, title and interest in and to the Developments. Executive
agrees to disclose to the Company promptly and fully all future Developments
and, at any time upon request and at the expense of the Company, to execute,
acknowledge and deliver to the Company all instruments that the Company shall
prepare and to take any and all other actions that are necessary or desirable,
in the reasonable opinion of the Company, to evidence or effectuate all or any
of the Company’s rights hereunder, including executing and delivering patent,
trademark or copyright applications and instruments of assignment to the Company
and enabling the Company to file instruments of assignment for, to file and
prosecute applications for, and to acquire, maintain, and enforce, all patents,
trademarks or copyrights covering the Developments in all countries in which the
same are deemed necessary by the Company. All data, memoranda, notes, lists,
drawings, records, files, investor and client/customer lists, supplier lists,
and other documentation (and all copies thereof) made or compiled by Executive
or made available to Executive concerning the Developments or otherwise
concerning the past, present, or planned business of the Company are the
property of the Company, and shall be delivered to the Company immediately upon
the termination of Executive’s employment with the Company.

 

 6 

 

 

(ii)         If any patent, trademark or copyright application is filed by
Executive or on Executive’s behalf during Executive’s employment with the
Company or within one (1) year after Executive’s leaving the Company’s employ,
describing a Development within the scope of Executive’s work for the Company or
which otherwise relates to a portion of the business of the Company, of which
the Executive had knowledge during Executive’s employment with the Company, it
is to be conclusively presumed that the Development was conceived by Executive
during the period of such employment.

 

(e)          Remedies. Executive acknowledges that the Company has a compelling
business interest in preventing unfair competition stemming from the intentional
or inadvertent use or disclosure of the Company’s Proprietary Information.
Executive further acknowledges and agrees that damages for a breach or
threatened breach of any of the covenants set forth in this Section 5 will be
difficult to determine and will not afford a full and adequate remedy, and
therefore agrees that the Company, in addition to seeking actual damages in
connection therewith and the termination of the Company’s obligations in Section
4.4 and Section 4.5, may seek specific enforcement of any such covenant in any
court of competent jurisdiction, including, without limitation, by the issuance
of a temporary or permanent injunction without the necessity of showing any
actual damages or posting any bond or furnishing any other security, and that
the specific enforcement of the provisions of this Agreement will not diminish
Executive’s ability to earn a livelihood or create or impose upon Executive any
undue hardship. Executive also agrees that any request for such relief by the
Company shall be in addition to, and without prejudice to, any claim for
monetary damages that the Company may elect to assert.

 

(f)          Rights to Materials and Return of Materials. All papers, files,
notes, correspondence, lists, software, software code, memoranda, e-mails, price
lists, plans, sketches, documents, reports, records, data, research, proposals,
specifications, technical information, models, flow charts, schematics, tapes,
printouts, designs, graphics, drawings, photographs, abstracts, summaries,
charts, graphs, notebooks, investor lists, customer/client lists, information on
the use, development and integration of software, information relating to the
research, development, preparation, maintenance and sale of RF & Microwave
products or any other such Company created RF & Microwave products, and all
other compilations of information, regardless of how such information may be
recorded and whether in printed form or on a computer or magnetic disk or in any
other medium (together with all copies of such documents and things) relating to
the Business of the Company or containing Proprietary Information and/or
Developments, which Executive shall use or prepare or come in contact with in
the course of, or as a result of, Executive’s employment by the Company shall,
as between the parties to this Agreement, remain the sole property of the
Company. Laptop computers, other computers, software and related data,
information and other property provided to Executive by the Company or obtained
by Executive, directly or indirectly, from the Company, also shall remain the
sole property of the Company. Upon the termination of Executive’s employment or
upon the prior demand of the Company, Executive shall immediately return all
such materials and things to the Company and shall not retain any copies or
remove or participate in removing any such materials or things from the premises
of the Company after termination or the Company’s request for return.

 

 7 

 

 

6.          Notices. Any notice or communication given by either Party hereto to
the other shall be in writing and personally delivered or mailed by registered
or certified mail, return receipt requested, postage prepaid, to the following
addresses:

 

If to the Company: Microphase Corporation   100 Trap Falls Road Extension, Suite
400   Shelton, CT  06484   Attention:  Company CEO   Facsimile: 203-538-5585    
  With a copy to:  Day Pitney, LLP   One Canterbury Green   Stamford, CT  06901
  Attn: Scott Beach   Facsimile:  203-583-4671     If to Executive: Michael
Ghadaksaz   90 Dirleton Lane,   Inverness, IL 60067

 

Any notice shall be deemed given when actually delivered to such address, or two
days after such notice has been mailed or sent by Federal Express, whichever
comes earliest. Any person entitled to receive notice may designate in writing,
by notice to the other, such other address to which notices to such person shall
thereafter be sent.

 

7.          Miscellaneous.

 

(a)          Representations and Covenants. In order to induce the Company to
enter into this Agreement, the Executive makes the following representations and
covenants to the Company and acknowledges that Company is relying upon such
representations and covenants:

 

(i)          No agreements or obligations exist to which the Executive is a
party or otherwise bound, in writing or otherwise, that in any way interfere
with, impede or preclude him from fulfilling any and all of the terms and
conditions of this Agreement.

 

(ii)         Executive, during his employment, shall use his best efforts to
disclose to the Board, in writing, or by other effective method, any bona fide
information known by him, which he reasonably believes is not known to the
Board, and which he reasonably believes would have any material negative impact
on the Company.

 

(b)          Entire Agreement. This Agreement contains the entire understanding
of the Parties with respect to the subject matter contained herein and
supersedes the effectiveness all other prior agreements and understandings
between the Parties or between Executive and the Company with respect to such
subject matter.

 

 8 

 

 

(c)          Amendment; Waiver. The Parties agree that this Agreement may not be
amended, supplemented, canceled or discharged, except by written instrument
executed by the Party against whom enforcement is sought. No failure to
exercise, and no delay in exercising, any right, power or privilege hereunder
shall operate as a waiver thereof. No waiver of any breach of any provision of
this Agreement shall be deemed to be a waiver of any preceding or succeeding
breach of the same or any other provision.

 

(d)          Binding Effect; Assignment. The rights and obligations of this
Agreement shall bind and inure to the benefit of any successor of the Company by
reorganization, merger or consolidation, or any assignee of all or substantially
all of the Company’s business. Executive’s rights or obligations under this
Agreement may not be assigned by Executive.

 

(e)          Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.

 

(f)          Governing Law; Jurisdiction; Interpretation. This Agreement shall
be construed in accordance with and governed for all purposes, by the laws and
public policy of the State of New York, except as it pertains to conflict of
laws principles. Jurisdiction and venue shall be conferred upon the state and
federal courts located in the City and State of New York.

 

(g)          Further Assurances. Each of the Parties agree to execute,
acknowledge, deliver and perform, and cause to be executed, acknowledged,
delivered and performed, at any time, and from time to time, as the case may be,
all such further acts, deeds, assignments, transfers, conveyances, powers of
attorney and assurances as may be reasonably necessary to carry out the
provisions or intent of this Agreement.

 

(h)          Severability. The Parties have carefully reviewed the provisions of
this Agreement and agree that they are fair and equitable. However, in light of
the possibility of differing interpretations of law and changes in
circumstances, the Parties further agree that if any one or more of the
provisions of this Agreement shall be determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the
provisions of this Agreement shall, to the extent permitted by law, remain in
full force and effect and shall in no way be affected, impaired or invalidated.
Moreover, if any of the provisions contained in this Agreement are determined by
a court of competent jurisdiction to be excessively broad as to duration,
activity or subject, it shall be construed, by limiting or reducing it to the
extent legally permitted, so as to be enforceable to the maximum extent
compatible with then applicable law.

 

(i)          Withholding Taxes. All payments hereunder shall be subject to any
and all applicable federal, state, local and foreign withholding taxes.

 

 9 

 

 

(j)          Compliance with Section 409A. Notwithstanding anything herein to
the contrary, (i) if at the time of Executive’s termination of employment with
the Company the Executive is a “specified employee” as defined in Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and the deferral
of the commencement of any payments or benefits otherwise payable hereunder as a
result of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
shall defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following Executive’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A of the Code) and (ii) if any other payments of money or other
benefits due to Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Board, that does not cause such an accelerated or additional
tax while, to the extent possible, preserving the overall economic benefit to
the Executive of such payments or benefits. The Company shall consult with
Executive in good faith regarding the implementation of the provisions of this
Section 7.10; provided that neither the Company nor any of its officers,
directors, shareholders, employees, agents or representatives shall have any
liability to the Executive with respect thereto.

 

(k)          Survival. Notwithstanding the termination of the Executive’s
employment hereunder, the terms, conditions and provisions contained herein
shall survive such termination.

 

(l)          Counterparts. The Parties agree that this Agreement may be signed
in two (2) or more counterparts, each of which shall be deemed to be an
original, and all of which, when taken together, shall constitute but one and
the same instrument.

 

[Signature Page Follows]

 

 10 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed, or have caused to have
executed, this Agreement as of the day and year first above written.

 

  MICROPHASE CORPORATION       By: s/ Necdet Ergul     Name: Necdet Ergul    
Title: Chief Executive Officer       EXECUTIVE       s/ Michael Ghadaksaz  
Michael Ghadaksaz, an individual

 

 

 

